UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 20-F o REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR 12(g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2009 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to OR o SHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of event requiring this shell company report For the transition period from to Commission file number 000-1021604 ON TRACK INNOVATIONS LTD. (Exact Name of Registrant as Specified in Its Charter) ISRAEL (Jurisdiction of incorporation or organization) Z.H.R Industrial Zone, Rosh-Pina 12000, Israel (Address of principal executive offices) Galit Mendelson, VP of Corporate Relations Tel: (732) 429-1900 (#111) E-mail: galit@otiglobal.com 111 Wood Ave South, Suite 105, Iselin, New Jersey 08830, USA (Name, Telephone, E-mail and/or Facsimile number and Address of Company Contact Person) Securities registered or to be registered pursuant to Section 12(b) of the Act: Title of each class Ordinary Shares, par value NIS 0.10 per share Name of each exchange on which registered NASDAQ Global Market Securities registered or to be registered pursuant to Section 12(g) of the Act: None Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act: None Indicate the number of outstanding shares of each of the issuer’s classes of capital or common stock as of the close of the period covered by the annual report:23,946,316 Ordinary Shares, par value NIS 0.10 per share. Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. o Yesx No If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934. o Yesx No Indicate by check mark whether the registrant:(1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. xYesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). oYeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer x Indicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this filing: U.S. GAAP x International Financial Reporting Standards as issued by the International Accounting Board o Other o If “Other” has been checked in response to the previous question, indicate by check mark which financial statement item the registrant has elected to follow: Item 17 oItem 18 o If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). oYesx No INTRODUCTION Unless indicated otherwise by the context, all references in this annual report to: · “we”, “us”, “our”, “OTI”, or the “Company” are to On Track Innovations Ltd. and its subsidiaries; · “dollars” or “$” are to United States dollars; · “NIS” or “shekels” are to New Israeli Shekels; · the “Companies Law” or the “Israeli Companies Law” are to the Israeli Companies Law, 5759-1999 (including the regulations promulgated thereunder); and · the “SEC” is to the United States Securities and Exchange Commission. CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING STATEMENTS Except for the historical information contained in this annual report, the statements contained in this annual report are “forward-looking statements” within the meaning of Section 27A of the Securities Act of 1933, as amended, Section 21E of the Securities Exchange Act of 1934, as amended, and the Private Securities Litigation Reform Act of 1995, as amended, and other federal securities laws.Such forward-looking statements reflect our current view with respect to future events and financial results. We urge you to consider that statements which use the terms “anticipate,” “believe,” “expect,” “plan,” “intend,” “estimate,” “anticipate” and similar expressions are intended to identify forward-looking statements.We remind readers that forward-looking statements are merely predictions and therefore inherently subject to uncertainties and other factors and involve known and unknown risks that could cause the actual results, performance, levels of activity, or our achievements, or industry results, to be materially different from any future results, performance, levels of activity, or our achievements, or industry results, expressed or implied by such forward-looking statements. Such forward-looking statements appear in Item 3D – "Risk Factors", Item 4 – “Information on the Company” regarding, among other things, our belief as to increased acceptance of smart-card technology, expansions of the use of our technology, acquisitions, the impact of our relationship with technology partners and business partners as well as to our revenue and the development of future products, Item 5 – “Operating and Financial Review and Prospects,” regarding, among other things, future sources of revenue, ongoing relationships with current and future end-user customers and resellers, future costs and expenses and adequacy of capital resources, Item 10C – "Material Contracts", as well as elsewhere in this annual report.Readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date hereof.Except as required by applicable law, including the securities laws of the United States, we undertake no obligation to update any forward-looking statements to reflect new information, future events or circumstances, or otherwise after the date hereof.We have attempted to identify significant uncertainties and other factors affecting forward-looking statements in the Risk Factors section that appears in Item 3.D., “Key Information- Risk Factors”, and elsewhere in this annual report. ITEM 1. IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISERS 6 ITEM 2. OFFER STATISTICS AND EXPECTED TIMETABLE 6 ITEM 3. KEY INFORMATION 6 A. SELECTED FINANCIAL DATA 6 B. CAPITALIZATION AND INDEBTEDNESS 7 C. REASONS FOR THE OFFER AND USE OF PROCEEDS 7 D. RISK FACTORS 7 ITEM 4. INFORMATION ON THE COMPANY 19 A. HISTORY AND DEVELOPMENT OF THE COMPANY 19 B. BUSINESS OVERVIEW 20 C. ORGANIZATIONAL STRUCTURE 35 D. PROPERTY, PLANT AND EQUIPMENT 36 ITEM 4A. UNRESOLVED STAFF COMMENTS 37 ITEM 5. OPERATING AND FINANCIAL REVIEW AND PROSPECTS 37 A. OPERATING RESULTS 37 B. LIQUIDITY AND CAPITAL RESOURCES 44 C. RESEARCH AND DEVELOPMENT, PATENTS AND LICENSES, ETC. 46 D. TREND INFORMATION 46 E. OFF BALANCE SHEET ARRANGEMENTS 47 F. TABULAR DISCLOSURE OF CONTRACTUAL OBLIGATIONS 47 ITEM 6. DIRECTORS, SENIOR MANAGEMENT AND EMPLOYEES 47 A. DIRECTORS AND SENIOR MANAGEMENT 47 B. COMPENSATION 50 C. BOARD PRACTICES 52 D. EMPLOYEES 56 E. SHARE OWNERSHIP 57 ITEM 7. MAJOR SHAREHOLDERS AND RELATED PARTY TRANSACTIONS 60 A. MAJOR SHAREHOLDERS 60 B. RELATED PARTY TRANSACTIONS 61 C. INTERESTS OF EXPERTS AND COUNSEL 62 ITEM 8. FINANCIAL INFORMATION 62 A. CONSOLIDATED FINANCIAL STATEMENTS AND OTHER FINANCIAL INFORMATION 62 B. SIGNIFICANT CHANGES 63 ITEM 9. THE OFFER AND LISTING 63 A. OFFER AND LISTING DETAILS 63 B. PLAN OF DISTRIBUTION 64 C. MARKETS 64 D. SELLING SHAREHOLDERS 64 E. DILUTION 64 F. EXPENSES OF THE ISSUE 65 ITEM 10. ADDITIONAL INFORMATION 65 A. SHARE CAPITAL 65 B. MEMORANDUM AND ARTICLES OF ASSOCIATION 65 C. MATERIAL CONTRACTS 69 D. EXCHANGE CONTROLS 71 E. TAXATION 71 F. DIVIDENDS AND PAYING AGENTS 82 G. STATEMENT BY EXPERTS 82 H. DOCUMENTS ON DISPLAY 82 I. SUBSIDIARY INFORMATION 82 ITEM 11. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 82 ITEM 12. DESCRIPTION OF SECURITIES OTHER THAN EQUITY SECURITIES 83 ITEM 13. DEFAULTS, DIVIDEND ARREARAGES AND DELINQUENCIES 83 ITEM 14. MATERIAL MODIFICATIONS TO THE RIGHTS OF SECURITY HOLDERS AND USE OF PROCEEDS 83 ITEM 15T. CONTROLS AND PROCEDURES 84 ITEM 16A. AUDIT COMMITTEE FINANCIAL EXPERT 85 ITEM 16B. CODE OF ETHICS 85 ITEM 16C. PRINCIPAL ACCOUNTANT FEES AND SERVICES 85 ITEM 16D. EXEMPTIONS FROM THE LISTING STANDARDS FOR AUDIT COMMITTEES 86 ITEM 16E. PURCHASES OF EQUITY SECURITIES BY THE ISSUER AND AFFILIATED PURCHASERS 86 ITEM 16F. CHANGES IN REGISTRANT'S CERTIFYING ACCOUNTANT 86 ITEM 16G. CORPORATE GOVERNANCE 86 ITEM 17. FINANCIAL STATEMENTS 87 ITEM 18. FINANCIAL STATEMENTS 87 ITEM 19. EXHIBITS 88 PART I ITEM 1.IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISERS Not applicable. ITEM 2.OFFER STATISTICS AND EXPECTED TIMETABLE Not applicable. ITEM 3.KEY INFORMATION A.SELECTED FINANCIAL DATA The following selected consolidated statements of operations data for the years ended December 31, 2007, 2008 and 2009, and the selected consolidated balance sheet data as of December 31, 2008 and 2009, have been derived from our audited consolidated financial statements set forth elsewhere in this annual report.These financial statements have been prepared in accordance with generally accepted accounting principles in the United States, or U.S. GAAP. The selected consolidated statements of operations data for the years ended December 31, 2005 and 2006 and the selected consolidated balance sheet data as of December 31, 2005, 2006 and 2007 have been derived from our audited consolidated financial statements not included in this annual report, which have also been prepared in accordance with U.S. GAAP.The selected consolidated financial data set forth below should be read in conjunction with and are qualified by reference to our consolidated financial statements and the related notes, as well as “Item 5.Operating and Financial Review and Prospects” included elsewhere in this annual report. During the fourth quarter of 2009 we and our subsidiary, Millennium Card's Technology Ltd, or "MCT", entered into an agreement with SMARTRAC Singapore Trading PTE, a member of the SMARTRAC N.V. group, for the sale of the assets of MCT and the sale of our assets related to inlay production and machinery therefore (as is more fully described in Item 10 C. - "Material Contracts"). Accordingly, assets and liabilities related to the discontinued operation are presented separately in the balance sheets. The results of this operation and the cash flows from this operation, for the reporting periods, are presented in the statements of operations and in the statements of cash flow, as discontinued operations, separately from continuing operations. All data in this annual report derived from our financial statements, unless otherwise specified, excludes the results of this discontinued operation. Year ended December 31 (In thousands, except share and per share data) REVENUES Sales $ Licensing and transaction fees Total revenues COST OF REVENUES Sales Total cost of revenues Gross profit OPERATING EXPENSES Research and development Less — participation by the Office of the Chief Scientist - Research and development, net Selling and marketing General and administrative Amortization and impairment of intangible assets Impairment of goodwill - Gain from sale of subsidiary ) - Total operating expenses Operating loss ) Financial income (expense), net ) ) Other income (expense), net ) ) ) - - Loss before taxes on income ) Tax benefits (taxes on income) ) Equity in net losses of affiliated company - ) ) ) - Net loss from continuing operations ) Net loss from discontinued operations ) Net loss ) Net loss (income) attributable to noncontrolling interest ) ) Net loss attributable to shareholders $ ) $ ) $ ) $ ) $ ) Basic and diluted net loss attributable to shareholders per ordinary share From continuing operations $ ) $ ) $ ) $ ) $ ) From discontinued operations $ ) $ ) $ ) $ ) $ ) $ ) $ ) $ ) $ ) $ ) Weighted average number of ordinary shares used in computing net loss per ordinary share - basic and diluted 6 As of December 31 Balance Sheet Data: Cash and cash equivalents $ Total current assets Assets from discontinued operation – held for sale - Total assets Total liabilities Long term loans, net of current maturities Liabilities related to discontinued operations - Total shareholders’ equity Total ordinary shares outstanding B.CAPITALIZATION AND INDEBTEDNESS Not applicable. C.REASONS FOR THE OFFER AND USE OF PROCEEDS Not applicable. D.RISK FACTORS The following risk factors, among others, could in the future affect our actual results of operations and could cause our actual results to differ materially from those expressed in forward-looking statements made by us. These forward-looking statements are based on current expectations and we assume no obligation to update this information.Before you decide to buy, hold, or sell our ordinary shares, you should carefully consider the risks described below, in addition to the other information contained elsewhere in this annual report. The following risk factors are not the only risk factors facing our company. Additional risks and uncertainties not presently known to us or that we currently deem immaterial may also affect our business. Our business, financial condition and results of operations could be seriously harmed if any of the events underlying any of these risks or uncertainties actually occurs. In that event, the market price for our ordinary shares could decline, and you may lose all or part of your investment. 7 Risks Related to Our Business We have a history of losses and we may continue to incur full-year losses in 2010 and in subsequent years. We have incurred losses in each year since we commenced operations in 1990. We reported net losses attributable to shareholders of $9.1 million in 2005, $6.6 million in 2006, $20.6 million in 2007, $50.0 million in 2008 (including a goodwill impairment charge of $24.2 million) and $23.2 million in 2009. We may continue to incur full year losses in 2010 and afterwards, as we invest in the expansion of our global marketing network, reduce our product prices in return for transaction fees based on the volume of transactions in systems that contain our products, invest in fixed assets that may generate revenues slowly than expected and enhance our research and development capabilities. If the market for smart cards in general, and for contactless microprocessor-based smart cards in particular, does not grow, sales of our products may not grow and may even decline. The success of our products depends on commercial enterprises, governmental authorities and other potential card issuers adopting contactless microprocessor-based smart card technologies. Other card technologies, such as magnetic strips or bar codes, are widely used and could be viewed by potential customers as more cost effective alternatives to our products. Additionally, potential customers in developed countries such as the United States may already have installed systems that are based on technologies different from ours and may therefore be less willing to incur the capital expenditures required to install or upgrade to a contactless microprocessor-based smart card system. As a result, we cannot assure you that there will be significant market opportunities for contactless microprocessor-based smart card products. If demand for contactless microprocessor-based smart card products such as ours does not develop or develops more slowly than we anticipate, we may have fewer opportunities for growth than we expect. If we fail to develop new products or adapt our existing products for use in new markets, our revenue growth may be impeded and we may incur significant losses. To date, we have sold products incorporating our technology within a limited number of markets. We are devoting significant resources to developing new products and adapting our existing products for use in new markets,such as mobile payment solutions, parking solutions, medical cards for use in hospitals and identity cards for use by governmental authorities. If we fail to develop new products or adapt our existing products for new markets, we may not recoup the expenses incurred in our efforts to do so, our revenue growth may be impeded and we may incur significant losses. We have acquired several companies or groups of companies and we intend to continue to pursue strategic acquisitions in the future.The failure to successfully integrate acquired companies and businesses or to acquire new companies and businesses may harm our financial performance and growth. During the last few years we acquired several companies around the world. We paid for all of these acquisitions through the issuance of our ordinary shares (and in certain cases, warrants to purchase ordinary shares and cash consideration). These and future acquisitions could result in: · difficulties in integrating our operations, technologies, products and services with those of the acquired companies; · difficulty in integrating operations that are spread across significant geographic distances; · diversion of our capital and our management's attention away from other business issues; · potential loss of key employees and customers of companies we acquire; · increased liabilities as a result of liabilities of the companies we acquire; and · dilution of shareholdings in the event we acquire companies in exchange for our shares. We may not successfully integrate all technologies, manufacturing facilities or distribution channels that we have or may acquire and we cannot assure you that any of our recent acquisitions will be successful. In addition, if we do not acquire new companies and businesses in the future, our business may not grow as expected. If any of our recent or future acquisitions are not successful, our financial performance and business may be adversely affected. 8 Our dependence on third party distributors, sales agents, and value-added resellers could result in marketing and distribution delays which would prevent us from generating sales revenues. We market and sell some of our products using a network of distributors covering several major world regions, including the United States.We establish relationships with distributors and resellers through written agreements that provide prices, discounts and other material terms and conditions under which the reseller is eligible to purchase our systems and products for resale.These agreements generally do not grant exclusivity to the distributors and resellers and, as a general matter, are fixed-term contracts, do not always have commitments for minimum sales and can be terminated by the distributor.We are currently engaged in discussions with other potential distributors, sales agents, and value-added resellers.Such arrangements may never be finalized and, if finalized, such arrangements may not increase our revenues or enable us to achieve profitability. Our ability to terminate our relationship with a distributor that is not performing satisfactorily may be limited.Inadequate performance by a distributor may affect our ability to develop markets in the regions for which the distributor is responsible and could result in substantially greater expenditures by us in order to develop such markets.Our operating results will be highly dependent upon:(i) our ability to maintain our existing distributor arrangements; (ii) our ability to establish and maintain coverage of major geographic areas and establish access to customers and markets; and (iii) the ability of our distributors, sales agents, and value-added resellers to successfully market our products.A failure to achieve these objectives could result in lower revenues. Our revenue growth may be impaired if we are unable to maintain our current, and establish new, strategic relationships. The markets for our products are usually highly specialized and require us to enter into strategic relationships in order to facilitate or accelerate our penetration into new markets. We consider a relationship to be strategic when we integrate our technology into some of the product offerings of a manufacturer or systems integrator that has a significant position in a specified market, and then we cooperate in marketing the resulting product. The termination of any of our strategic relationships or our failure to develop additional relationships in the future may limit our ability to expand the markets in which our products are deployed or to sell particular products. The terms of certain of our agreements may restrict our ability to take actions that we believe to be desirable. Pursuant to certain agreements we have entered into with our suppliers, distributors and joint venture partners, we have agreed to restrict ourselves in some areas of business for different time periods, ranging from several months to several years. In addition, in certain markets, we sell our products through distributors which, in general, have exclusive distribution rights in that market if specified sales quotas are met. The foregoing could have a material adverse effect on our business, operating results and financial condition if these partners do not perform in a satisfactory manner. We face intense competition. If we are unable to compete successfully, our business prospects will be impaired. We face intense competition from developers of contact and contactless microprocessor-based technologies and products, developers of contactless products that use other types of technologies that are not microprocessor-based, and non-smart card technologies. We compete on the basis of a range of competitive factors including price, compatibility with the products of other manufacturers, and the ability to support new industry standards and introduce new reliable technologies. Many of our competitors, including NXP Semiconductors (previously Philips Semiconductors), and Infineon Technologies AG have greater market recognition, larger customer bases, and substantially greater financial, technical, marketing, distribution, and other resources than we possess. As a result, they may be able to introduce new products, respond to customer requirements and adapt to evolving industry standards more quickly than we can. In addition, we may not be able to differentiate our products sufficiently from those of our competitors. From time to time, we or one or more of our present or future competitors may announce new or enhanced products or technologies that have the potential to replace or shorten the life cycles of our existing products. The announcement of new or enhanced products may cause customers to delay or alter their purchasing decisions in anticipation of such products, and new products developed by our competitors may render our products obsolete or achieve greater market acceptance than our products. If we cannot compete successfully with our existing and future competitors, we could experience lower sales, price reductions, loss of revenues, reduced gross margins and reduced market share. 9 If there is a sustained increase in demand for microprocessors, availability might be limited and prices might increase. Our products require microprocessors. The microprocessor industry periodically experiences increased demand and limited availability due to production capacity constraints. Increased demand for, or limited availability of, microprocessors could substantially increase the cost of producing our products. Because some of our customer contracts have fixed prices, we may not be able to pass on any increases in costs to these customers, and consequently our profit margin could be reduced. In addition, as a result of a shortage, we may be compelled to delay shipments of our products, or devote additional resources to maintaining higher levels of microprocessor inventory. Consequently, we may experience substantial period-to-period fluctuations in our cost of revenues and, therefore, in our future results of operations. Our products have long development cycles and we may expend significant resources in relation to a specific project without realizing any revenues. The development cycle for our products varies from project to project. Typically, the projects in which we are involved are complex and require that we customize our products to our customers’ needs and specifications in return for payment of a fixed amount. We then conduct evaluation, testing, implementation and acceptance procedures of the customized products with the customer. Only after successful completion of these procedures will customers place orders for our products in commercial quantities. In addition, our sales contracts do not typically include minimum purchase requirements. We, therefore, cannot assure that future contracts will result in commercial sales. Our average development cycle is typically between 18 and 24 months from initial contact with a potential customer until we deliver commercial quantities to the customer and recognize significant revenues. As a result, we may expend financial, management and other resources to develop customer relationships before we recognize any revenues. Fluctuations in our quarterly financial performance may create volatility in the market price of our shares and may make it difficult to predict our future performance. Our quarterly revenues and operating results have varied substantially in the past and may do so in the future. These fluctuations may be driven by various factors which are beyond our control, are difficult to predict and may not meet the expectations of analysts and investors. These factors include the following: · The size and timing of orders placed by our government customers is difficult to predict. Government projects typically involve a protracted competitive procurement process and in some circumstances litigation following the award of a contract. For example, we started to prepare our offer for the Israeli national electronic parking system project in 1992, we were awarded the contract in May 1998 and deployment began in January 2000. We started recognizing revenues in the second half of 2000. · The fact that our rental expenses are fixed and we may not be able to reduce these expenses in the event of a reduction in revenues in a particular quarter. In addition, our payroll expenses are relatively fixed and we would not expect to reduce our workforce due to a reduction in revenues in any particular quarter. · The tendency of our clients to place orders for products toward the last quarter of their financial year. Because of these factors, our revenues and operating results in any quarter may not be indicative of our future performance, and it may be difficult for you to evaluate our prospects. Delays or discontinuance of the supply of components may hamper our ability to produce our products on a timely basis and cause short-term adverse effects. The components we use in our products, including microprocessors and cards, are supplied by third party suppliers and manufacturers.We sometimes experience short-term adverse effects due to delayed shipments that have in the past interrupted and delayed, and could in the future interrupt and delay, the supply of our products to our customers, and may result in cancellation of orders for our products. However, other than our supply agreement with SMARTRAC N.V. as described below, we do not generally have long-term supply contracts under which our suppliers are committed to supply us with components at fixed or defined prices. Suppliers could increase component prices significantly without warning or could discontinue the manufacturing or supply of components used in our products. We may not be able to develop alternative sources for product components if and as required in the future. Even if we are able to identify alternative sources of supply, we may need to modify our products to render them compatible with other components. This may cause delays in product shipments, increase manufacturing costs and increase product prices. In connection with the sale of MCT's assets and other assets of OTI, we entered into a long-term supply agreement with SMARTRAC N.V. (as is more fully described in Item 10 C. "Material Contracts"), under which SMARTRAC N.V. became our exclusive supplier for wire-embedded and dual interface inlays, according to our needs, and our supplier for other products, at defined terms and prices. The potential adverse effects of dependence in third party suppliers apply in this case to a higher extent. 10 Because some of our suppliers are located in Europe and the Far East, we may experience logistical problems in our supply chain, including long lead times for receipt of products or components and shipping delays. In addition, our subcontractors may, on occasion, feel the impact of potential economic or political instability in their regions, which could affect their ability to supply us with components for our products in a timely manner. If we fail to hire, train and retain qualified research and development personnel, our ability to enhance our existing products, develop new products and compete successfully may be materially and adversely affected. Our success depends in part on our ability to hire, train and retain qualified research and development personnel. Individuals who have expertise in research and development in our industry are scarce. Competition for such personnel in the electronics industry is intense, particularly in Israel. Consequently, hiring, training and retaining such personnel is both time consuming and expensive. In addition, it may be difficult to attract qualified personnel to Rosh Pina, which is in the north of Israel. If we fail to hire, train and retain employees with skills in research and development, we may not be able to enhance our existing products or develop new products. Our ability to compete depends on our continuing right to use, and our ability to protect, our intellectual property rights. Our success and ability to compete depend in large part on using our intellectual property and proprietary rights to protect our technology and products. We rely on a combination of patent, trademark, design, copyright and trade secret law, as well as confidentiality agreements and other contractual relationships with our employees, customers, affiliates, distributors and others. While substantially all of our employees are subject to non-compete agreements, these agreements may be difficult to enforce as a result of Israeli law limiting the scope of employee non-competition undertakings. We currently have patents registered in the United States, Israel and other countries covering some of our technology, and have pending applications in the United States, Europe, the Far East, Israel and elsewhere which have not yet resulted in granted patents. We cannot be certain that patents will be issued with respect to any of our pending or future patent applications or that the scope of our existing patents, or any future patents that are issued to us, will provide us with adequate protection for our technology and products. Others may challenge our patents or registered trademarks. We do not know whether any of them will be upheld as valid or will be enforceable against alleged infringers. Thus we do not know whether they will enable us to prevent or hinder the development of competing products or technologies. Moreover, patents provide legal protection only in the countries where they are registered and the extent of the protection granted by patents varies from country to country. The measures we have taken to protect our technology and products may not be sufficient to prevent their misappropriation by third parties or independent development by others of similar technologies or products. Competitors may also develop competing technology by designing around our patents and thereafter manufacturing and selling products that compete directly with ours. In order to protect our technology and products and enforce our patents and other proprietary rights, we may need to initiate, prosecute or defend litigation and other proceedings before courts and patent and trademark offices in numerous countries. These legal and administrative proceedings could be expensive and could occupy significant management time and resources. Our products may infringe on the intellectual property rights of others. It is not always possible to know with certainty whether or not the manufacture and sale of our products does or will infringe patents or other intellectual property rights owned by third parties. For example, patent applications may be pending at any time which, if granted, cover products that we developed or are developing. In certain jurisdictions, the subject matter of patents is not published until the patents are issued. Third parties may from time to time claim that our products infringe on their patent or other intellectual property rights. In addition, if third parties claim that our customers are violating their intellectual property rights, our customers may seek indemnification from us (which could be costly), or may terminate their relationships with us. Our products depend on operating systems licensed to us and we may also be subject to claims by third parties that our use of these operating systems infringes on their intellectual property rights. Any intellectual property claim could involve time-consuming and disruptive litigation that, if determined adversely to us, could prevent us from making or selling our products, subject us to substantial monetary damages or require us to seek licenses. 11 Intellectual property rights litigation is complex and costly, and we cannot be sure of the outcome of any litigation. Even if we prevail, the cost of litigation could harm our results of operations. In addition, litigation is time consuming and could divert our management’s attention and resources away from our business. If we do not prevail in any litigation, in addition to any damages we might have to pay, we might be required to discontinue the use of certain processes, cease the manufacture, use and sale of infringing products and solutions, expend significant resources to develop non-infringing technology or obtain licenses on unfavorable terms. Licenses may not be available to us on acceptable terms or at all. In addition, some licenses are non-exclusive and, therefore, our competitors may have access to the same technology licensed to us. If we fail to obtain a required license or cannot design around any third party patents or otherwise avoid infringements, we may be unable to sell some of our products. The loss of the services of our Chairman and Chief Executive Officer, Oded Bashan, could seriously harm our business. Our success depends, in part, on the continued services of Oded Bashan, our Chairman and Chief Executive Officer. Mr. Bashan is one of our founders and has developed our business and technology strategy since our inception. The loss of services of Mr. Bashan could disrupt our operations and harm our business. We are susceptible to changes in international markets and difficulties with international operations could harm our business. We have derived revenues from different geographical areas. The following table sets forth our sales in different geographical areas as a percentage of revenues: Africa Europe Far East Americas Israel 12 29 6 43 10 9 41 17 24 9 13 50 5 21 11 15 48 10 15 12 12 37 8 31 12 Our ability to maintain our position in existing markets and to penetrate new, regional and local markets, is dependent, in part, on the stability of regional and local economies. Our regional sales may continue to fluctuate widely and may be adversely impacted by future political or economic instability in these or other foreign countries or regions. In addition, there are inherent risks in these international operations which include: · changes in regulatory requirements and communications standards; · required licenses, tariffs and other trade barriers; · difficulties in enforcing intellectual property rights across, or having to litigate disputes in, various jurisdictions; · difficulties in staffing and managing international operations; · potentially adverse tax consequences; and · the burden of complying with a wide variety of complex laws and treaties in various jurisdictions. If we are unable to manage the risks associated with our focus on international sales, our business may be harmed. 12 Because we report in dollars while a portion of our revenues and expenses is incurred in other currencies, currency fluctuations could adversely affect our results of operations. We generate a significant portion of our revenues in U.S. dollars but we incur a large portion of our expenses in other currencies, principally some employees’ salaries in New Israeli Shekels, and the majority of the expenses of our German, French and Polish subsidiaries, InterCard, InSeal, PARX France and ASEC, in euros, of our subsidiary in South Africa, OTI Africa, in South-African Rands and of our subsidiary in the Far East, MCT (the assets of which we sold during the forth quarter of 2009), in Yuan Renminbi. To the extent that we and our subsidiaries based in Israel, Europe, South-Africa and the Far East conduct our business in different currencies, our revenues and expenses and, as a result, our assets and liabilities, are not necessarily accounted for in the same currency. We are, therefore, exposed to foreign currency exchange rate fluctuations. These fluctuations may negatively affect our results of operations. Our operations could also be adversely affected if we are unable to limit our exposure to currency fluctuations in the future. Accordingly, we may enter into currency hedging transactions to decrease the risk of financial exposure to fluctuations in the exchange rate of the U.S. dollar against the New Israeli Shekel or other currencies. However, these measures may not adequately protect us from material adverse effects resulting from currency fluctuations. In addition, if we wish to maintain the dollar-denominated value of sales made in other currencies, any devaluation of the other currencies relative to the U.S. dollar would require us to increase our other currency denominated selling prices. That could cause our customers to cancel or decrease orders. We may have to adapt our products in order to integrate them into our customers’ systems if new government regulations or industry standards are adopted or current regulations or standards are changed. Some of our products are subject to government regulation in the countries in which they are used. For example, card readers used in the United States and in Europe require certification of compliance with regulations of the U.S. Federal Communications Commission and the European Telecommunications Standards Institute, respectively, regarding emission limits of radio frequency devices. In addition, governmental certification for the systems into which our products are integrated may be required. The International Standards Organization is in the process of approving industry standards regulating the transfer of data between contactless smart cards and a reader. If there is a change in government regulations or industry standards, we may have to make significant modifications to our products and, as a result, could incur significant costs and may be unable to deploy our products in a timely manner. In addition, prior to purchasing our products, some customers may require us to receive or obtain a third party certification, or occasionally certify ourselves, that our products can be integrated successfully into their systems or comply with applicable regulations. Receipt of third party certifications may not occur in a timely manner or at all. In some cases, in order for our products, or for the system into which they are integrated, to be certified, we may have to make significant product modifications. Failure to receive third party certifications could render us unable to deploy our products in a timely manner or at all. Our products may contain defects that are only discovered after the products have been deployed. This could harm our reputation, result in loss of customers and revenues and subject us to product liability claims. Our products are highly technical and deployed as part of large and complex projects. Because of the nature of our products, they can only be fully tested when fully deployed. For example, the testing of our parking payment product required the distribution of sample parking payment cards to drivers, installation of electronic kiosks at which a card holder can increase the balance on his or her card, linking of kiosks to financial and parking databases, collection of data through handheld terminals, processing of data that is collected by the system, compilation of reports and clearing of parking transactions. Any defects in our products could result in: · harm to our reputation; · loss of, or delay in, revenues; · loss of customers and market share; · failure to attract new customers or achieve market acceptance for our products; and · unexpected expenses to remedy errors. 13 In addition, we could be exposed to potential product liability claims. While we currently maintain product liability insurance, we cannot assure you that this insurance will be sufficient to cover any successful product liability claim. Any product liability claim could result in changes to our insurance policies, including premium increases or the imposition of a large deductible or co-insurance requirements. Any product liability claim in excess of our insurance coverage would have to be paid out of our cash reserves. Furthermore, the assertion of product liability claims, regardless of the merits underlying the claim, could result in substantial costs to us, divert management’s attention away from our operations and damage our reputation. We have sought government contracts in the past and may seek additional government contracts in the future, which subjects us to certain risks associated with such types of contracts. Most government contracts are awarded through a competitive bidding process, and some of the business that we expect to seek in the future likely will be subject to a competitive bidding process. Competitive bidding presents a number of risks, including: · the frequent need to compete against companies or teams of companies with more financial and marketing resources and more experience than we have in bidding on and performing major contracts; · the need to compete against companies or teams of companies that may be long-term, entrenched incumbents for a particular contract we are competing for and which have, as a result, greater domain expertise and established customer relations; · the need to compete on occasion to retain existing contracts that have in the past been awarded to us on a sole-source basis; · the substantial cost and managerial time and effort necessary to prepare bids and proposals for contracts that may not be awarded to us; · the need to accurately estimate the resources and cost structure that will be required to service any fixed-price contract that we are awarded; and · the expense and delay that may arise if our competitors protest or challenge new contract awards made to us pursuant to competitive bidding or subsequent contract modifications, and the risk that any of these protests or challenges could result in the resubmission of bids on modified specifications, or in termination, reduction or modification of the awarded contract. We may not be afforded the opportunity in the future to bid on contracts that are held by other companies and are scheduled to expire if the government determines to extend the existing contract. If we are unable to win particular contracts that are awarded through the competitive bidding process, we may not be able to operate in the market for products and services that are provided under those contracts for a number of years. If we are unable to win new contract awards or retain those contracts, if any, that we are awarded over any extended period, our business, prospects, financial condition and results of operations will be adversely affected. In addition, government contracts subject us to risks associated with tender processes (which many times include, third party challenges, long qualification period), public budgetary restrictions and uncertainties, actual contracts that are less than awarded contract amounts, and cancellation at any time at the option of the government (sometimes due to challenges by third parties). Any failure to comply with the terms of any government contracts could result in substantial civil and criminal fines and penalties, as well as suspension from future contracts for a significant period of time, any of which could adversely affect our business by requiring us to pay significant fines and penalties or prevent us from earning revenues from government contracts during the suspension period. Cancellation of any one of our major government contracts, could have a material adverse effect on our financial condition. The government may be in a position to obtain greater rights with respect to our intellectual property than we would grant to other entities. Government agencies also have the power, based on financial difficulties or investigations of their contractors, to deem contractors unsuitable for new contract awards. Because we will engage in the government contracting business, we will be subject to audits and may be subject to investigation by governmental entities. Failure to comply with the terms of any government contracts could result in substantial civil and criminal fines and penalties, as well as suspension from future government contracts for a significant period of time, any of which could adversely affect our business by requiring us to spend money to pay the fines and penalties and prohibiting us from earning revenues from government contracts during the suspension period. 14 Delays in the implementation stage in some of the projects we are involved with may prevent us from generating sales revenues as expected in the year. In 2007, 2008 and 2009 we experienced delays in some of the projects we are involved with – for example in our joint venture selling electronic travel document inlays for the Chinese government we have experienced delays in the project implementation. Delays in other projects might occur as a result of factors that are beyond our control such as customer readiness or shortage in purchased components needed for project implementation as well as our readiness to implement the projects. If such delays occur in the future it might affect our revenues, profitability and our share price. The general economic outlook may adversely affect our business. The Company’s operations and performance depend on worldwide economic conditions and their impact on levels of business and public spending, which have deteriorated significantly in many countries and regions and may remain depressed for the foreseeable future.This may adversely affect the budgeting and purchasing behavior of our customers and our potential customers, including shifting customers purchasing patterns to lower-cost options, which could adversely affect our product sales. In addition, although economic conditions in many countries have stabilized somewhat following the widespread contraction in late 2008 and 2009, continuing uncertainties in the financial and credit markets may adversely affect the ability of our customers, suppliers, distributors and resellers to obtain financing for significant purchases and operations and to perform their contractual obligations with us. As a result, we could encounter, among other adverse effects, a decrease in or cancellation of orders for our products, and an increase in additional reserves for uncollectible accounts receivable being required. We derive a portion of our revenues from sales to systems integrators that are not the end-users of our products. We are to a certain extent dependent on the ability of these integrators to maintain their existing business and secure new business. In 2007, 2008 and 2009, 10%, 11% and 9%, respectively, of our revenues were derived from sales to systems integrators that incorporate our products into systems which they supply and install for use in a specific project. To the extent our revenues depend on the ability of systems integrators to successfully market, sell, install and provide technical support for systems in which our products are integrated or to sell our products on a stand-alone basis, our revenues may decline if the efforts of these systems integrators fail. Further, the faulty or negligent implementation and installation of our products by systems integrators may harm our reputation and dilute our brand name. Because we are one step removed from the end-users of our products, it may be more difficult for us to rectify damage to our reputation caused by systems integrators that have direct contact with end-users. In addition, termination of agreements with systems integrators or revocation of exclusive distribution rights within certain countries can be difficult. If we are unable to maintain our current relationships with systems integrators or develop relationships with new systems integrators, we may not be able to sell our products and our results of operations could be impaired. Unless we continue to expand our direct sales, our future success will depend upon the timing and size of future purchases by systems integrators and the success of the projects and services for which they use our products. Terrorist attacks may have a material adverse effect on our operating results. Terrorist attacks and other acts of violence or war may affect the financial markets on which our ordinary shares trade, the markets in which we operate, our operations and profitability and your investment. These attacks or subsequent armed conflicts resulting from or connected to them may directly impact our physical facilities or those of our suppliers or customers. Furthermore, these terrorist attacks may make travel and the transportation of our supplies and products more difficult and/or expensive and affect the results of our operations. 15 Risks Related to Our Ordinary Shares Our share price has fluctuated in the past and may continue to fluctuate in the future. The market price of our ordinary shares has experienced significant fluctuations and may continue to fluctuate significantly. The market price of our ordinary shares may be significantly affected by factors such as the announcements of new products or product enhancements by us or our competitors, technological innovations by us or our competitors or quarterly variations in our results of operations. In addition, any statements or changes in estimates by analysts covering our shares or relating to the smart card industry could result in an immediate effect that may be adverse to the market price of our shares. Trading in shares of companies listed on the NASDAQ Global Market in general and trading in shares of technology companies in particular has been subject to extreme price and volume fluctuations that have been unrelated or disproportionate to operating performance. These factors may depress the market price of our ordinary shares, regardless of our actual operating performance. Securities litigation has also often been brought against companies following periods of volatility in the market price of its securities. In the future, we may be the target of similar litigation that could result in substantial costs and diversion of our management’s attention and resources. Our share price could be adversely affected by future sales of our ordinary shares. As of March 29, 2010, we had 24,376,137 outstanding ordinary shares, 1,253,431 warrants to purchase additional ordinary shares at a weighted average exercise price of $ 13.9 per share and 2,922,564 options to purchase additional ordinary shares at a weighted average exercise price of $ 2.029 per share.We may, in the future, sell or issue additional ordinary shares. The market price of our ordinary shares could drop as a result of sales of substantial amounts of our ordinary shares in the public market or the perception that such sales may occur, including sales or perceived sales by our directors, officers or principal shareholders. These factors could also make it more difficult to raise additional funds through future offerings of our ordinary shares or other securities. If our ordinary shares are ever considered a penny stock, any investment in our ordinary shares will be considered a high-risk investment and become subject to restrictions on marketability. Penny stocks are securities whose price is less than $5, which are speculative and issued by very small companies. If our shares are deemed to be “penny stock” for purposes of the Securities Exchange Act of 1934, as amended, or the “Exchange Act, brokers effecting transactions in our shares would be subject to additional customer disclosure and record keeping obligations. The additional obligations include disclosure of the risks associated with low price stocks, stock quote information and broker compensation. In addition, brokers making transactions in penny stocks are subject to additional sales practice requirements under the Exchange Act. These additional requirements include making inquiries into the suitability of penny stock investments for each customer or obtaining the prior written agreement of the customer for the penny stock purchase. Because of these additional obligations, some brokers will not effect transactions in penny stock. If our shares are deemed a “penny stock” in the future, this designation could have an adverse effect on the liquidity of our ordinary shares and your ability to sell our ordinary shares. We may not be able to meet NASDAQ Global Market continued listing requirements and our shares may be delisted. We may not be able to meet NASDAQ Global Market continued listing requirements in the NASDAQ Listing Rules, or the NASDAQ Rules, and our ordinary shares may be delisted.For example, if the bid price of our ordinary shares is less than $1.00 for 30 consecutive business days or more, our shares may be moved to be traded on the NASDAQ Capital Market, or be delisted. After the bid price of a company goes below $1.00 for 30 consecutive business days, NASDAQ provides it a grace period before shares are being moved to be traded on the NASDAQ Capital Market or delisted. On March 29, 2010, the closing price of our ordinary share was $2.18. Our shareholders could experience dilution of their ownership interest by reason of our issuing more shares. Under Israeli law, shareholders in public companies do not have preemptive rights. This means that our shareholders do not have the legal right to purchase shares in a new issue before they are offered to third parties. In addition, our board of directors may approve the issuance of shares in many instances without shareholder approval. As a result, our shareholders could experience dilution of their ownership interest by reason of our raising additional funds through the issuance of ordinary shares.In addition, we may continue to acquire companies or businesses in exchange for our shares, resulting in further dilution. 16 We do not anticipate paying cash dividends in the foreseeable future. We have never declared or paid cash dividends, and we do not anticipate paying cash dividends in the foreseeable future. We intend to retain all future earnings to fund the development of our business. In addition, if we would receive benefits under Israeli law for our “Approved Enterprises,” payment of a cash dividend may create additional tax liabilities for us. We have adopted a share repurchase plan which may adversely affect our financial position. Although we have never declared or paid cash dividend, in November 2008, our board of directors authorized the repurchase of our shares in a total aggregate amount not to exceed $5 million conditioned on court's approval, as required under Israeli law.In May 2009 the court approved repurchase program in a total amount of up to $2 million. In August 2009 our board of directors approved the specific terms of the repurchase program, including the timing and the amount purchased. As of today, no shares were acquired under the repurchase program. According to the repurchase program we are not obligated to acquire any specific amount of shares.However, if we pursue the repurchase plan, the acquisition of our ordinary shares may adversely affect our cash balance and may adversely affect our ability to keep our business development efforts as planned due to decrease in cash in the short-run. Moreover, in the long-run, the repurchase of our own shares may also cause us loss. We adopted a Shareholders Rights Plan that may dilute the shares of an “Acquiring Person”. On January 12, 2009, our board of directors approved the adoption of a Shareholders Rights Plan, according to which each ordinary share of the Company shall give its holder one right. Each such right will become exercisable only after a person or a group becomes an “Acquiring Person”, by obtaining beneficial ownership of, or by commencing a tender or exchange offer for, 15% or more of our ordinary shares (our board of directors may reduce this percentage, but to not less than 10%), unless our board of directors approves such “Acquiring Person” or redeems the rights. Each right, once it becomes exercisable, will generally entitle its holder, other than the “Acquiring Person”, to purchase from the Company either one or three ordinary shares (depending on the Company's registered capital on the date of exercising the rights), at par value. Therefore this Shareholders Rights Plan may dilute the shares of shareholders who are deemed "Acquiring Person" under the Plan. In addition, certain institutions may be discouraged from purchasing or holding our ordinary shares due to the plan’s presumed anti-takeover effect.Furthermore, the existence of the plan may discourage bids to acquire our company at a price that may be attractive to our shareholders. We may fail to maintain effective internal control in accordance with Section 404 of the Sarbanes-Oxley Act of 2002. The Sarbanes-Oxley Act of 2002 imposes certain duties on us and our executives and directors. Our efforts to comply with the requirements of the Sarbanes-Oxley Act, and in particular with Section 404, a portion of which commenced in connection with this annual report on Form 20-F, have resulted in increased general and administrative expenses and a diversion of management time and attention, and we expect these efforts to require the continued commitment of resources. If we fail to maintain the adequacy of our internal controls, we may not be able to ensure that we can conclude on an ongoing basis that we have effective internal control over financial reporting. Although our management has determined that we had effective internal control over financial reporting in 2009, we may identify material weaknesses or significant deficiencies in our future internal control over financial reporting. Failure to maintain effective internal control over financial reporting could result in investigation or sanctions by regulatory authorities, and could have a material adverse effect on our operating results, investor confidence in our reported financial information, and the market price of our ordinary shares. Risks Related to Israel Conditions in Israel may harm our ability to produce and sell our products and services and may adversely affect our share price. We are incorporated under the laws of the State of Israel, and our principal executive offices and research and development facilities, as well as some of our suppliers, are located in Israel. Political, economic and military conditions in Israel directly affect our operations. Since the establishment of the State of Israel in 1948, a number of armed conflicts have taken place between Israel and its Arab neighbors. A state of hostility, varying in degree and intensity, has led to security and economic problems for Israel. Despite the progress towards peace between Israel and its Arab neighbors, the future of these peace efforts remains uncertain. Since October 2000, there has been a substantial deterioration in the relationship between Israel and the Palestinian Authority and a significant increase in violence, primarily in the West Bank and Gaza Strip.During July 2006, an armed conflict between Israel and the Lebanese terror organization, Hezbollah, took place in northern Israel and Lebanon.In December 2008 Israel launched a military operation against armed forces of the Hamas terror organization in the Gaza strip, in order to stop the firing of missiles and rockets from the Gaza strip to Israeli territories. The ongoing violence between Israel and the Palestinians or any future armed conflicts, political instability or continued violence in the region would likely have a negative effect on our business condition, harm our results of operations and adversely affect the share price of publicly traded Israeli companies such as us. In addition, Israel’s economy has been subject to numerous destabilizing factors, including a period of rampant inflation in the early to mid-1980s, low foreign exchange reserves, fluctuations in world commodity prices, military conflicts and civil unrest. Furthermore, several countries still restrict business with Israel and Israeli companies, which may limit our ability to make sales in those countries. These restrictions may have an adverse impact on our operating results, financial condition or the expansion of our business. 17 Our operations could be disrupted as a result of the obligation of key personnel to perform Israeli military service. Some of our executive officers and employees must perform annual military reserve duty in Israel and may be called to active duty at any time under emergency circumstances. Our operations could be disrupted by the absence for a significant period of one or more of our executive officers or other key employees due to military service. Any disruption to our operations would harm our business. The Israeli government programs in which we currently participate, and the Israeli tax benefits we currently receive, require us to meet several conditions, and they may be terminated or reduced in the future. This could increase our costs and/or our taxes. We are entitled to certain tax benefits under Israeli government programs, largely as a result of the “Approved Enterprise” status granted to some of our capital investment programs by the Israeli Ministry of Industry and Trade. Taxable income derived from each program is tax exempt for a period of ten years beginning in the year in which the program first generates taxable income, up to 14 years from the date of approval or 12 years from the date of the beginning of production. Without such benefits our taxable income from such programs would be taxed at the regular corporate tax rate (31% in 2006, 29% in 2007, 27% in 2008, 26% in 2009, 25% in 2010, 24% in 2011, 23% in 2012, 22% in 2013, 21% in 2014, 20% in 2015 and 18% in 2016 and thereafter). To maintain our eligibility for these tax benefits, we must continue to meet conditions, including making specified investments in property, plant and equipment, 30% of which must be from paid-in capital. We cannot assure you that we will continue to receive these tax benefits at the same rate or at all. From time to time, we submit requests for expansion of our approved enterprise programs. These requests might not be approved. The termination or reduction of these programs and tax benefits could increase our taxes and could have a material adverse effect on our business. Because we received grants from the Israeli Office of the Chief Scientist, we are subject to ongoing restrictions relating to our business We received royalty-bearing grants from the Office of the Chief Scientist of the Israeli Ministry of Industry, Trade and Labor, or the OCS, for research and development programs that meet specified criteria. We are obligated to pay royalties with respect to the grants received. In addition, the terms of the OCS grants limit our ability to manufacture products or transfer technologies outside of Israel if such products or technologies were developed using know-how developed with or based upon OCS grants. Pursuant to the Israeli Encouragement of Research and Development in the Industry Law, we and any non-Israeli who becomes a holder of five percent or more of our share capital are generally required to notify the OCS and such non Israeli shareholder is required to undertake to observe the law governing the grant programs of the Chief Scientist, the principal restrictions of which are the transferability limits described above. It may be difficult to enforce a U.S. judgment against us, our officers and directors or to assert U.S. securities law claims in Israel. We are incorporated in Israel. All of our executive officers and most of our directors are not residents of the United States and a substantial portion of our assets and the assets of these persons is located outside of the United States. Therefore, it may be difficult for an investor, or any other person or entity, to enforce a U.S. court judgment based upon the civil liability provisions of the U.S. federal securities laws in an Israeli court against us or any of these persons or to affect service of process upon these persons in the United States. Additionally, it may be difficult for an investor, or any other person or entity, to enforce civil liabilities under U.S. federal securities laws in original actions instituted in Israel. 18 Provisions of Israeli law may delay, prevent or make undesirable an acquisition of all or a significant portion of our shares or assets. Israeli Companies Law regulates acquisitions of shares through tender offers, requires special approvals for transactions involving shareholders holding five percent or more of the company’s capital, and regulates other matters that may be relevant to these types of transactions. These provisions of Israeli law could have the effect of delaying or preventing a change in control and may make it more difficult for a third party to acquire us, even if doing so would be beneficial to our shareholders. These provisions may limit the price that investors may be willing to pay in the future for our ordinary shares. Furthermore, Israeli tax considerations may make potential transactions undesirable to us or to some of our shareholders. ITEM 4.INFORMATION ON THE COMPANY A.HISTORY AND DEVELOPMENT OF THE COMPANY We were incorporated under the laws of the State of Israel on February 15, 1990. Our address is Z.H.R Industrial Zone, Rosh-Pina 12000, Israel.Our telephone number is +972-4-686-8000. In 1998 we established a wholly-owned subsidiary in the United States, OTI America, Inc., a Delaware corporation.OTI America, Inc. is located at 111 Wood Ave South, Suite 105, Iselin, New Jersey 08830, and its telephone number is(732) 429-1900. Copies of this annual report and certain other documents referred to herein can be obtained on our website, www.otiglobal.com, or upon request from our VP of Corporate Relations, Ms. Galit Mendelson, at the following telephone number: (732) 429-1900 (#111). The information on our website is not incorporated into this annual report. Our agent for service of process in the United States is OTI America Inc. Itsaddress is 111 Wood Ave South, Suite 105, Iselin, New Jersey 08830, and its telephone number is (732) 429-1900. In May 2006, we completed the acquisition of InSeal SAS, a French company that provides an operating system for contactless applications to a variety of customers in the payments market, for a total of 243,800 of our ordinary shares and 180,000 warrants. The warrants, which have a nominal exercise price, become exercisable in four equal annual installments. In September 2006, we completed a structural change in the Far-East, under which the operations of two of our subsidiaries there were transferred to Millennium Card’s Technology Limited (“MCT”), a subsidiary which was established during 2006. Following the structural change, we sold our shares in these two subsidiaries. Our initial holding in MCT was 60%. In September 2008 we were issued additional shares in MCT as a result of conversion of outstanding loans in an aggregate amount of $6.9 million, which increased our holding in MCT to 90%. In July 2009 we were issued additional shares in MCT as a result of conversion of outstanding loans in an aggregate amount of $2.5 million, which increased our holding in MCT to 99.5%. During the fourth quarter of 2009 we and MCT entered into an agreement with SMARTRAC Singapore Trading PTE, a member of the SMARTRAC N.V. group,for thesale of the assets of MCT and the sale of our assets related to inlay production and machinery therefore (as is more fully described in Item 10 C. "Material Contracts"). In December 2006, we completed the acquisition of the main assets of Vuance Ltd. (formerly SuperCom Ltd.), an Israeli smart card company, in consideration of 2,827,200 of our ordinary shares.The agreement provides for the purchase of Vuance’s International Project Solution (“IPS”) business, whose activities accounted for substantially all of Vuance’s revenue. In February 2007, we completed the purchase of the smart card module production line of Barun Electronics Co. Ltd., a Korean company, in consideration of 480,000 of our ordinary shares. The agreement mentioned above for the sale of assets to SMARTRAC Singapore Trading PTE (as is more fully described in Item 10 C. "Material Contracts") includes the sale of the smart card module production line purchased from Barun. 19 In June 2008, we completed, through our subsidiary PARX Ltd., the acquisition of 100% of the share capital of PARX France (formerly ID Parking), a French-based company that provides electronic parking solutions across France, for a purchase price of euro 750,000 and transaction costs of $319,000, which was paid partly (euro 250,000) in cash and partly through the issuance of 300,698 of our ordinary shares (where additional $186,000 need to be paid since the total value of such shares at the determined dates was less than euro 500,000). In May 2009, we established On Track Innovations Ltd (Ecuador branch), a branch of the Company in Ecuador, to support our activity in Ecuador, including the procurement of local services. For additional information concerning these transactions, see “C.Organizational Structure” below. B.BUSINESS OVERVIEW General We design, develop and market secure contactless microprocessor-based smart card technology to address the needs of a wide variety of markets.Because our cards contain a microprocessor, they can store and process information and run multiple applications.Our cards are referred to as “contactless” because they do not require physical contact with a card reader, as power and data are transferred to a card through a magnetic field generated by a card reader.Our products combine the benefits of both microprocessors and contactless cards.We believe that we are one of the first companies to deploy contactless microprocessor-based smart card products for commercial use.In addition to contactless microprocessor-based smart cards, we also sell products that are based on other card technologies. Since our incorporation in 1990, we have focused on the development of our core technologies and our products based on our technological platform that consists of proprietary smart cards, smart card readers, software tools and secure communication technology.We currently offer three lines of solutions, each of which constitutes a complete system, as well as components (such as smart cards and readers) that we sell to original equipment manufacturers, or OEMs, for incorporation into their own products. Our three vertical markets include: · Payment Solutions: we offer a cashless system and loyalty program to replace cash, which includes the contactless payments program offered by the major card associations including MasterCard’s PayPass™, Visa’s PayWave™, American Express’ ExpressPay™ and Discover’s Zip™. Our payment solutions also include EasyPark, our electronic parking payment system as well as our mass transit electronic payment system; · Petroleum Systems: OTI’s EasyFuel is a wireless, cashless, cardless, and paperless fuel management and petroleum solution which includes both our gasoline management system, or GMS, and our EasyFuel system. EasyFuel is a loyalty program for petroleum companies, fleets and retail customers. The system monitors and expedites the fueling and payment process, permitting fueling of designated vehicles only while eliminating fraud; and · SmartID Solutions: OTI offers complete end-to-end in-house solutions for credentialing, identifying and verifying individuals by combining the capability to support biometric identification with the portability of smart cards. The SmartID solutions include MAGNA™ - a complete end-to-end in-house solution for electronic passports (e-Passport) and national identity cards (national ID) and MediSmart – a medical card for patient, doctor and benefits verification. Substantially all of our contactless microprocessor-based products are based on a common platform which we refer to as the OTI Platform.The OTI Platform incorporates our patented technologies and consists of our smart cards, our smart card readers, software that enables the development of applications for smart cards and a communications technology that ensures that the transmission of data to and from the card is secure and reliable.The OTI Platform can be customized to support a large number of applications, such as credit and debit card functions, identification and loyalty programs.The OTI Platform has been deployed in different markets, such as petroleum, mass transit and e-passport/national ID, and is being developed for other markets, such as medical services.For some markets, we have developed extensively customized hardware and software systems based on our OTI Platform, such as the petroleum payment and management solution for fleet managers and an electronic parking payment system. 20 Our products offer the following benefits: · The information stored on a card and transferred between the card and the reader is secure. · Our products provide for a reliable transfer of information to and from a card. · Our cards are durable, easy to use and take a variety of forms, including credit card size solutions, key chains, tags, stickers and wristwatches. · Our products are easy to install and maintain. · Our products enable the transition from other card technologies to our contactless microprocessor-based technology. · Our products support multiple, independent applications on the same card. We intend to enhance our position in the design and development of contactless microprocessor-based technology by expanding and strengthening our customer base through product and vertical market alliances, focusing on high margin offerings with recurring revenues such as transaction fees and licensing fee, leveraging our extensive patent and intellectual property portfolio and maintaining our technology leadership position. We market our products through our global network of subsidiaries and strategic relationships.Our sales and marketing efforts are directed from our headquarters in Israel and carried out through our subsidiaries in the U.S. and other parts of the Americas, Israel, Europe, Africa and the Far-East. For its great vision and commitment, the Company was awarded the “Frost & Sullivan 2005 and 2006 Company of the Year Award” in the field of smart cards. Industry Background What is a smart card? Plastic cards that contain a semiconductor chip are generally referred to as “smart cards.”Smart card technologies were first developed in response to the limitations of the magnetic strip commonly used in most credit and debit cards, telephone cards and hotel room access cards.Smart cards store larger amounts of information than magnetic strip cards.They can also update this information and store it more securely than a magnetic strip card.Depending on the complexity of the chip that a smart card contains, smart cards can process the stored information and support more than one application.For example, smart cards can act as a substitute for cash by storing a cash balance on the card that may later be reduced or increased.The same card can also store information identifying its holder. What is a smart card system? A smart card system is comprised of a smart card, a reader that transmits and receives data from the smart card, and a computer that processes data received from the reader.A reader housed in a protective casing is known as a terminal.Many terminals today are designed for “contact” smart cards.These terminals rely on physical contact between the card and the reader and contain a slot into which the smart cards are inserted or through which they are swiped.Most smart cards today are credit card-sized plastic cards.However, with the introduction of “contactless” smart cards that do not need any physical contact with a reader, the form which smart cards and readers take can vary widely. 21 Types of smart card chips The type of semiconductor chip on a smart card determines the amount of information and the number and complexity of applications that can be provided by the card, or how “smart” the card is.In today’s market, there are three primary types of chips.From the least technologically advanced to the most technologically advanced, they are as follows: Memory chip.The most basic type of chip used in smart cards is the memory chip.Smart cards containing memory chips are more advanced than magnetic strip cards because they can store larger amounts of data.Like magnetic strip cards, however, memory chips are not capable of processing the stored information.An external reader extracts the data stored on a memory chip card which is then transferred to an external computer system where it is processed.Updated information is then transferred back to the reader and then to the card.The most common memory card application is a disposable prepaid telephone card. Application Specific Integrated Circuit, or ASIC, chip.An ASIC chip can store data and perform limited pre-determined data processing tasks.It cannot be reprogrammed once created.ASIC-based chips are primarily used for applications that require limited processing capabilities and lower levels of security, such as premises access control and mass transit. Microprocessor chip.Unlike ASIC chips, microprocessor chips can be reprogrammed after being manufactured.Microprocessor chips can also run more applications and perform more complex calculations than ASIC chips.The difference between an ASIC-based smart card and a microprocessor-based smart card can be analogized to the difference between a calculator and a personal computer.A calculator is typically programmed at the time of manufacture to perform only a limited number of functions, and, like an ASIC-based smart card, these functions cannot subsequently be changed.A personal computer has an operating system that can run many different applications, and like a microprocessor-based smart card, these applications can be modified and added to a personal computer. Microprocessors can process information using a formula, or algorithm, with a great number of variables, whereas ASIC chips can only repeat a fixed algorithm with a limited number of variables.Therefore, data stored on a microprocessor chip can be encrypted using a random code that is difficult to break.As a result, data stored on a microprocessor chip benefits from a higher level of security than data stored on an ASIC chip.At the same time, microprocessors require more power than ASIC chips for their operations and are typically more expensive. Contact vs. Contactless Another primary distinction between types of smart cards is whether they are “contact” or “contactless,” that is, whether physical contact between the card and the reader is required in order to transfer data and power between them.When using a contact card, the cardholder swipes or inserts the card into a slot in the card reader.When inserted properly, a metallic pad, or contact plate, on the smart card aligns with the electronic contacts inside the reader, and data and power are transferred across this connection.By contrast, in contactless smart card systems, power and data are transmitted through antennas located on the smart card and the reader without making physical contact. The developers of contactless microprocessor-based smart cards face the following significant challenges: · Support of ISO standards.The International Standard Organization, or ISO, established standards regulating the transfer of data between a contactless smart card and its reader, under the name ISO 14443.Currently, two separate types of standards – Type A and Type B – have been approved by ISO.Because both standards are currently being used, only readers, such as ours, that can support both standards offer users the flexibility to use smart cards based on either standard. 22 · Transfer of power to the card.Most providers of contactless smart card systems use a technology called resonant circuitry to create a magnetic field between the card and reader through which power is transferred to the card.Current limitations of resonant circuitry technology make this technology impractical for providing sufficient power to a microprocessor-based smart card in a contactless system. We have developed matched antenna technology that allows the efficient transfer of power. · Support of existing card-based infrastructure.Because of the large existing installed base of contact-based systems, there is demand for technologies that can support both contact and contactless applications with the same equipment.However, combined contact and contactless cards have traditionally contained two chips, one for use by contact-based systems and one for use by contactless-based systems.The use of two chips increases the cost of the card and the likelihood of discrepancies between the information stored on each chip by different applications.The use of two chips also limits the level of security to the level offered by the ASIC chip.We believe that the shortcomings of these dual contact/contactless cards create a need for a single chip that can work with both contact and contactless systems. Despite the challenges discussed above, contactless smart cards offer considerable advantages over traditional contact-based smart cards including: · Speed.Transaction time in contactless systems is shorter than in contact systems because it is not necessary to insert the card in, or swipe it through, a reader or otherwise position it in any specific direction.As a result, for systems that need to handle a large number of users over a short period of time, such as mass transit systems, contactless systems provide considerable time savings when aggregated over a large number of users while users save time on each of their transactions. · Convenience.Contactless systems simplify the way transactions are executed.For example, a shopper can pay for goods in a retail outlet simply by positioning a wallet containing a contactless smart card in close proximity to a reader positioned at the check-out, without the need to withdraw the card from the wallet. · Variety of forms.Because contactless smart cards do not need to fit into a slot in a reader, they can take a wider array of forms desired by smart card users and providers, such as key chains, tags, wristwatches and other forms. Maintenance costs of contactless smart card systems are lower than maintenance costs for contact systems since the components can be shielded in a protective casing, and the readers and the cards are not subject to friction caused by inserting the card into, or swiping it through, a reader.Moreover, contactless smart card readers do not contain moving parts such as the contact plates in contact-based systems that are subject to wear and tear.As a result, contactless systems can operate under harsher conditions and have longer lives than contact systems.However, because contactless smart card systems require additional components, such as antennas in the reader and on the card and other transmission components at the level of the reader, the up-front costs associated with a contactless system are higher than the costs associated with a contact-based system. The OTI Solution Our technology enables microprocessor-based smart card systems to operate in a contactless environment.This technology is not only available for new systems, but can be integrated with and upgrade existing contact systems and other contactless systems.Our products have the benefits discussed below. · Combining the advantages of contactless systems and microprocessor-based systems.Our technology successfully combines the features of microprocessor-based cards and contactless cards and provides the following benefits to card users and card issuers: Features Advantages to card users Advantages to card issuers Benefits of contactless cards compared to contact cards Faster transaction time Shorter time to complete a transaction More transactions per minute Cards do not need to be inserted or put into readers Easier to use and come in a variety of forms Lower maintenance costs Durability The card lasts longer Reduce card replacement cost Benefits of microprocessors compared to ASIC or memory chips Multiple applications The card has multiple uses Generates revenues from additional applications Enhanced security Information on the card is more secure System is less vulnerable to fraud 23 · Ease of transition from other card systems to contactless microprocessor-based systems.We provide our customers with an easy upgrade of their existing systems by allowing card issuers who currently utilize magnetic strip card systems or other contact-based systems to switch to a contactless system without forcing them to replace their existing infrastructure.For example, as part of a project for MasterCard PayPass, we upgraded regular standard point-of-sales systems that supported only magnetic stripe to support contactless microprocessor-based smart cards. We integrated our contactless inlay solution with plastic card manufacturers to allow quick upgrade from regular credit cards to contactless operations. · Ease of transition from contact-based microprocessors to contactless microprocessors.Chip manufacturers and operating system providers can use our technology to upgrade their off- the- shelf products to support both contact and contactless operations.They can combine our technology with their microprocessor, enabling the microprocessor to support contact and contactless operations.By applying our patented hardware, customers can save months of development time and reduce the time to market for their products. · Support of multiple standards.Our readers are capable of supporting ISO 14443 Type A and Type B standards.Because both of these standards are currently being used, we offer users the flexibility to adopt either standard. Strategy Our goal is to be the leading provider of contactless microprocessor-based smart card products.Key elements of our strategy for achieving this goal include: · Enhance our technological position.We intend to continue to invest in research and development in order to enhance our technological position, develop new technologies, extend the functionality of our products and services, and offer innovative products to our customers. · Expand our global market presence.We market our products through a global network of marketing subsidiaries in the U.S., Europe, Africa, the Far-East and our headquarters in Israel.We intend to use these entities to strengthen our presence in existing markets, penetrate new markets, provide local customer service and technical support, and adapt our products to our local customers’ specific needs. · Increase our focus on generating high-margin, recurring revenues.We currently derive most of our revenues from one-time payments for our products and technologies.We intend to generate additional recurring revenues by receiving service fees for ongoing customer services and technical support and transaction fees from our customers based on the volume of transactions or monthly licensing fees effected in systems that contain our products.For example, we have entered into such transaction fee arrangements with respect to our parking systems in Israel, France, Italy and Bermuda and our gasoline management systems in South Africa.By reducing customers’ up-front payments for our products in return for receiving on-going participation in the revenue they generate for the customer, we intend to build and maintain long-term relationships with our customers and generate a constant stream of high-margin, recurring revenues and, at the same time, provide cost-effective turnkey solutions to our customers. As part of this strategy we have also entered into an asset purchase agreement with SMARTRAC Singapore Trading PTE and a supply agreement with SMARTRAC N.V (as are more fully described in Item 10 C. "Material Contracts"), which enable us to focus on improving our operating margins and reducing operating costs, while maintaining our ability to continue and support our existing and future contracts and products. 24 · Leverage existing relationships and seek new relationships.We have entered into a relationship with BP (formerly known as British Petroleum) to cover the South African petroleum market. The relationship was extended and expanded so that we granted BP a worldwide license for our petroleum payment solution. We have entered into this and other relationships in order to facilitate or accelerate our penetration into new markets, as well as assist us in defining and pursuing new applications for our products.We are continuously seeking additional relationships to complement our marketing strategy and promote our brand worldwide. · Leverage presence in existing industries to enter into new industries.We offer our customers the ability to add new applications to their smart cards, thereby expanding the number of industries in which our products are used.For example, users of the gasoline management system that we have sold to BP in South Africa will have the option to add a payment application to their card.The application will allow them to pay with the card at convenience stores that install the system and to earn loyalty points every time they do so.We plan to generate additional revenues through the sale of products required to add and operate these applications. · Pursue strategic acquisitions.We plan to pursue acquisitions of companies that enhance our manufacturing, sales, marketing, research and development capabilities.In this way, we plan to expand our product offerings and provide more comprehensive service to our customers.Since our initial public offering in 1999, we have acquired the following companies: m SoftChip Group, an Israeli based developer and designer of microprocessors and operating systems for smart cards (January 2000); m InterCard Systemelectronic, a German company that provides OEM and electronics manufacturing services (June 2000 and January 2001); m ASEC, a Polish company that develops, manufactures and markets card readers and reader modules based on radio frequency identification technologies (October 2004); m e-Pilot (71.5%) - a Hong Kong-based company that develops, manufactures and markets smart card inlays for smart cards and other products, POI - an engineering company that develops and manufactures machinery used to create smart cards inlays for smart cards and other products, and that also manufactures contact and contactless smart cards themselves (July 2005, where in September 2006 we completed a structural change in the Far-East, under which the operations of e-Pilot and of POI were transferred to our subsidiary MCT,following which we sold POI and e-Pilot to a third party), and the smart card module production line of Barun Electronics Co. Ltd. ("Barun") - a Korean company (February 2007). During the fourth quarter of 2009 we and our subsidiary MCT entered into an agreement with SMARTRAC Singapore Trading PTE, a member of the SMARTRAC N.V. group, for the sale of the assets of MCT and the sale of our assets related to inlay production and machinery therefore (as is more fully described in Item 10 C. "Material Contracts"),including the sale of the assets purchased from Barun; m InSeal SAS, a French company providing an operating system for contactless applications for a variety of customers in the payments market (May 2006); m The main assets of Vuance Ltd. (formerly SuperCom), an Israeli smart card company, including the purchase of Vuance’s International Project Solution (“IPS”) business (December 2006); and m ID Parking (currently PARX France), a French Company providing electronic parking solutions across France (June 2008). 25 Core technologies Since our inception in 1990, we have developed technologies that facilitate the transmission of data and power between a contactless microprocessor-based smart card and a reader.Our products are based on a number of core technologies, which are discussed below. Power and data transmission technology We refer to our power and data transmission technology as “matched antenna” technology.The power, as well as the data, is transmitted to the microprocessor installed on the smart card through an electro-magnetic field generated by the reader.Our technology offers a number of key advantages: · Contactless smart cards can be based on microprocessors.In contrast to resonant circuitry technology, which is the predominant technology used for ASIC-based contactless smart cards, our matched antenna technology enables a reader to power a standard microprocessor embedded in the contactless card. · Replacing one of the components of the smart card system does not require re-tuning the system.In smart card systems based on resonant circuitry, once a component of the system is replaced the whole system needs to be re-tuned in order to function properly.This increases maintenance time and costs.Our technology allows components of the system to be replaced without any need for re-tuning, providing for easy, cost effective installation and maintenance of our products. Antenna interface Our antenna interface technology enables a single microprocessor to connect, or interface, with both contact and contactless readers.We refer to this as a “dual interface” feature.This enables customers with existing contact systems to gradually transition to contactless cards, rather than incurring up-front all the costs of replacing the contact system with a contactless system.We have developed the following two methods of implementing our dual interface feature: · Adding our antenna interface chip.The chip can be added to standard microprocessor-based contact cards, allowing the card to operate as a contactless smart card, in addition to being a contact card.This can be implemented within a relatively short period of up to three months, which reduces our customers’ time to market. · Integrating an antenna interface into the microprocessor.The antenna interface can be integrated into a microprocessor, which reduces the cost of manufacturing dual interface cards once manufacturing levels reach significant volumes of chips.At that point, the additional upfront cost of engineering work required in order to successfully integrate the two components – the microprocessor and the antenna interface – into one chip, is offset by the fact that only a single component is required.This is referred to as a monochip. 26 Antenna module Contactless smart cards require an antenna as a conduit for ingoing and outgoing transmissions of power and data.Traditional contactless smart cards contain an antenna coil that is embedded around the edge of the card.The technology for embedding the antenna coil into the card is complex, creating a barrier for contact smart card manufacturers to transition to manufacturing contactless smart cards.Our technology eliminates the need to embed the antenna coil around the edge of the smart card by mounting the antenna on a standard size platform, or module, into which the microprocessor is embedded.Our technology allows contactless cards to be produced using existing contact card production processes without the need for new machinery.This significantly reduces manufacturing costs.In addition, when a manufacturing infrastructure exists in the local market, shipping costs to the local market and possibly duties can be reduced. Communications technology We have developed a unique communications technology that includes: · a set of rules, or a protocol, that is designed to ensure that information is properly transmitted from the reader to the card, and vice versa; · an additional layer of coding that makes the transmission of information more difficult to intercept and read, thus providing enhanced security; and · a technique that reduces the effect of background interference on the quality of the transmission. Microprocessor chip and operating system design know-how Through our acquisition of the SoftChip Group, we are skilled in the design of microprocessors and development of operating systems for smart cards.SoftChip acquired its know-how through its involvement in the design of microprocessors for smart cards on behalf of leading microprocessor manufacturers. Production machinery and testing tools We have been involved in the production of machinery for manufacturing electronic passports (under the product line named Zeus) and for manufacturing contact/contactless ID and EMV compliant cards (under the product line named Hera). These activities were mainly carried out by our subsidiary, MCT, based in Shenzhen, China. In addition, we have also designed and developed a series of electronic passport testing equipment to enable e-Passport manufacturers to independently run ICAO's durability tests. These product lines and testing tools are part of the assets sold to SMARTRAC Singapore Trading PTE, a member of the SMARTRAC N.V. group, under the asset purchase agreement (as is more fully described in Item 10 C. "Material Contracts"). Following this transaction, we will cease our involvement in the production machinery manufacturing and testing tools business. Products The OTI Platform Substantially all of our products are based on a common platform, which we refer to as the OTI Platform.The OTI Platform incorporates our patented technologies and consists of: · smart cards, which can take a variety of forms including tags, stickers, wristwatches, key chains and plastic credit card-sized cards; · smart card readers; · smart card operating system; 27 · software that enables the development of applications on contactless microprocessor-based smart cards; and · a method of communications that regulates the transmission of data between a contactless smart card and a reader. The following is a graphical representation of a contactless microprocessor-based smart card based on the OTI Platform: Because our microprocessors are programmable, they can support multiple applications on the same card. This technology can eliminate consumers’ reluctance to carry multiple cards. All of these elements work together to provide a foundation upon which we or our customers build applications.The transmission of information between the card and the reader in an OTI Platform-based product is secure and reliable.For example, if communications are interrupted in the course of a transmission, the OTI Platform will reject the impaired transmission and require that the information be re-transmitted.In addition, our OTI Platform ensures that information is transmitted from the card in an encrypted form only to readers that are authorized to receive and able to decipher the transmission. The OTI Platform supports several types of payment methods including debit and credit applications, loyalty points and an electronic cash substitute that increases or reduces the balance on the user’s card.We refer to these as e-purse applications. Our Products Our products consist of: Payments Solutions We typically design our payment solutions while teaming up with financial institutions and back office providers.These solutions offer a cashless system and loyalty program for small purchases, such as fast food, drug stores and movie tickets. Our payment solutions include the following: · PayPass™. OTI supplies key components of the technology for multiple contactless payment programs, driven by major card associations: MasterCard International’s PayPass™ program, Visa’s PayWave™, ExpressPay™ from American Express and Discover’s Zip™. The program is focused on replacing cash. After initial pilots in the U.S., the program has expanded to Europe, Canada and Asia. OTI provides cards, key fobs, smart stickers, operating system, readers and more for this program. · E-purse (Stored Value Cards).We have developed and have began to market a product that enables a person to load pre-paid value on a card, which provides float for issuers, while enabling cardholders to pay for small purchases in environments such as phone booths, vending machines and fast food restaurants, without the need for exact change. · Parking payment system.Our electronic parking payment system, which we refer to as EasyPark, enables drivers to be charged for the exact period of time they are parked and simplifies the monitoring and collection of parking fees.Drivers are issued contactless microprocessor-based smart cards, or EasyPark cards, to replace existing parking payment methods, including parking meters.The EasyPark card stores the amount of money that is available for payment of parking fees.A driver can increase the balance at special self-service kiosks placed at convenient locations.Compliance with parking regulations is monitored by inspectors using specially designed hand-held terminals. 28 In May 1999, the EasyPark system was selected as the national parking system for Israel.During 2000, the system was widely implemented throughout Israel. In 2005, the Union of Local Authorities in Israel extended EasyPark’s contract for an additional five year term. The program currently has about 650,000 subscribers, and is currently in use in 30 cities across the country. We are currently marketing the EasyPark system through our global network of subsidiaries. In June 2008, we acquired, through PARX Ltd., our subsidiary, PARX France (formerly ID Parking), a Paris based company that provides electronic parking solutions. The transaction provides OTI with a platform to readily access the French electronic parking payment market and offer multiple solutions for parking payment. · Mass transit.We have designed a product that enables efficient fare collection from a large volume of passengers in various types of mass transportation systems, such as buses and trains.The smart card serves as the passenger’s ticket.The chip in the smart card stores the passenger’s fare balance and is debited with the fare when the passenger boards or disembarks.The balance on the smart card can be increased repeatedly. OTI is marketing this product to system integrators that specialize in mass transit solutions. For example, we have announced that we are working with Scheidt & Bachmann. Petroleum Systems Our petroleum systems include EasyFuel and GMS (gasoline management system): · EasyFuel.Our wireless petroleum solution is named EasyFuel. EasyFuel incorporates options for retail and private fleets as well as a pay-at-the-pump solution.The system monitors and expedites the fueling and payment process through a wireless detection and authorization system.This system is also ideally positioned for the retail petroleum market by enabling drivers to pay for gasoline at the pump, pay for other services and products at the gas station and earn loyalty points for these purchases. · GMS.GMS records and monitors the identity of the driver and the vehicle, the driver’s or fleet’s credit status, the vehicle’s fuel consumption and other information determined by the customer, such as periodic vehicle maintenance.By processing and managing this information, GMS allows oil companies and fleet managers to receive billing information automatically, simplify payment processes, track the use of each vehicle and reduce the risk of theft or fraud.GMS also enhances the loyalty of fleet drivers and managers to oil companies operating participating gas stations. The following diagram illustrates a typical wireless GMS system: We commenced sales of GMS in 1995.Our petroleum solution is being used by a number of petroleum companies, such as Chevron, BP South Africa and Turcas in Turkey 29 Smart ID Solutions Our smart identification products combine the portability of smart cards with the capability to support advanced identification and authentication technology and manage significant amounts of information.OTI’s MAGNA™ modular platform offers short implementation and quick integration with the country’s existing border control system and provides external interfaces to digital Certificate Authority (CA) for signature verification. It offers a migration path to additional e-Gov applications and to additional electronic ID documents, such as National IDs, Voter IDs Driver Licenses, and more. OurMAGNA™ end-to-end system includes: · Enrollment and personalization infrastructure including image and data enrollment, ePassport personalization, secured materials management system, digital signature certificate generator, and ePassport quality assurance and issuing stations. · OTI's ePassport based on OTI's Hercules™ operating system. · Border control system based on passenger biometric identification applications, electronic passport identification, and both optical and electronic means to detect forged passports. The system, which is operable whether it is online or offline, enables border control officers to receive unequivocal identification using a combination of two machine readable biometric applications – fingerprints and facial recognition. · MediSmart.Our MediSmart product is designed to securely process and manage medical information by providing doctors and hospital administrators with information regarding the patient’s identity, medical history, insurance coverage and payment history.This information can be automatically updated after each treatment.Treatment information can be automatically transferred to the insurance provider’s computer system.This product reduces costs to medical providers, provides increased security for a patient’s medical history and improves the quality and speed of service to patients.We began field tests of the product in South Africa in 2003, and the product was successfully deployed in June 2004 by CareCross Health, the leading primary healthcare provider in South Africa. Since 2007, MediSmart is deployed in Kenya, through Smart Applications International Ltd., or SMART. · We have introduced production machinery to support the demand for dual interface cards and e-passports. These product lines are part of the assets sold to SMARTRAC Singapore Trading PTE, a member of the SMARTRAC N.V. group, under the asset purchase agreement entered into with SMARTRAC (as more fully described in Item 10 C. "Material Contracts"). Following this transaction, we will cease our involvement in the production machinery manufacturing business. Technology co-operations In 2008, we partnered with Renesas Technology to supply MasterCard and Visa issuers with a contactless payment solution. Under the agreement, Renesas Technology provides its contactless microcontroller and OTI provides the operating system and application, as well as the contactless card technology including the inlay technology. Customer service and technical support We provide our customers with training and installation support and ongoing customer service and technical support through our global network of subsidiaries. As of December 31, 2009, we had a support team of 20 employees consisting of eleven employees located in our corporate headquarters in Rosh Pina, Israel, five employees in Africa, one employee in the United States and three employees in Europe. Our customer service team in Rosh Pina, Israel provides central services to our network of local subsidiaries.The subsidiaries, in turn, provide 24-hour customer support, through telephone and email for an ongoing fee. On-site technical support is provided to customers for a fee. Sales and marketing We have built a global network of subsidiaries through which we sell and market our products.As of December 31, 2009, we had a total sales and marketing staff of 37 employees in five locations.We market our products in the Americas through OTI America, which employs two people in sales and marketing.In Africa we sell and market through OTI Africa, which employs eight people in sales and marketing.In Europe, we sell and market through InterCard Systemelectronic, Inseal, ASEC and PARX France, which together employ nine people in sales and marketing.In Israel, we sell and market through our headquarters in Rosh Pina, which employs nine people in sales and marketing. In the Far East, we sell and market through MCT, which employs nine people in sales and marketing. Our sales and marketing staff implements marketing programs to promote our products and services and enhance our global brand recognition.Our current marketing efforts include participation in trade shows and conferences, press releases, our web site, and conducting speaking engagements and advertising in industry publications.We also conduct technical seminars to inform customers, distributors and other industry participants of the benefits of our products and technologies. 30 Some of the independent systems integrators to which we sell our products also act as distributors for our products.We have granted some of our systems integrators exclusive distribution rights within a particular country or region.We generally guarantee exclusivity only if certain sales targets are met. Seasonality In most of the previous years, including 2009, our revenues were subject to seasonal fluctuations, related to the slowdown in spending activities and the increased activity related to the second half of the year purchasing cycles of many end-users of our products.Hence, our sales in the second half of most of years up to 2009 tended to be higher than in the first half. However, we cannot predict if we will experience this seasonality pattern in future years. Manufacturing External manufacturers and suppliers We currently purchase substantially all of the hardware and software components of our products from third-party suppliers and outsource some of the manufacturing and assembling of our products to manufacturing subcontractors.We entered into a long-term supply agreement with SMARTRAC N.V. for the supply of wire-embedded and dual interface products on an exclusive basis, according to our needs, and for the supply of other products on a non-exclusive basis.In addition, we purchase components on a purchase order basis.Other than our said supply agreement with SMARTRAC, our policy is to use more than one supplier and manufacturing subcontractor for each part of our production process in order to limit dependence on any one supplier or manufacturer. Smart cards · Microprocessors.The current suppliers of microprocessors for our smart cards are STMicroelectronics, Renesas, NXP and Atmel. · Modules.A module is a silicon plate into which the components of a microprocessor are embedded.The microprocessor module and the antenna module on which the microprocessor and antenna interface are mounted are manufactured in Europe and Southeast Asia. · Packaging.We package the components for our smart cards in a variety of forms, including key chains, tags, stickers and cards.The key chains, tags and stickers containing our microprocessor and antenna modules are manufactured in China and in Europe.Our credit card-sized smart cards are manufactured in Korea, China, Thailand and the United States. · Readers.We purchase off-the-shelf components for our readers from various suppliers including Infineon, Motorola, AMD and National Semiconductor.The readers are assembled for us in Germany, mainly by our wholly-owned subsidiary InterCard Systemelectronic. Operating systems We have developed our Hercules operating system, a scalable multi-application operating system. The design of OTI’s Hercules operating system enables us to fulfill high demands with regard to functionality, security, flexibility, maintenance and performance. Quality control We maintain strict internal and external quality control processes.We require that the facilities of our suppliers and manufacturing subcontractors be ISO 9001:2000 certified.ISO 9001:2000 refers to a quality assurance model established by ISO for companies that design, produce, install, inspect and test products. 31 Internal manufacturing capabilities We currently package, test and encode our readers at our production facility in Rosh Pina, Israel.Our packaging and testing facilities are ISO 9001:2000 certified.In Rosh Pina, we also incorporate modules into credit card-sized contactless smart cards. InterCard Systemelectronic, our wholly-owned German subsidiary, owns a manufacturing facility in Germany for electronic devices primarily for the transportation industry and card terminals.We also manufacture card readers at the facilities of InterCard Systemelectronic MCT, our Chinese subsidiary, owned manufacturing assets in China for the manufacturing of inlays, cards machineries and module packaging. MCT has achieved ISO9001:2000 for Quality Management System, ISO14001:2004 for Environmental Management System, OHSAS18001:2007 for Certified Facility Occupational Health and Safety Management Systems and is MasterCard CQM Certified as well as MasterCard Certified Vendor. These manufacturing assets are part of the assets sold under the asset purchase agreement entered into with SMARTRAC Singapore Trading PTE (as is more fully described in Item 10 C. "Material Contracts") Description of Principal Markets. See description under Item 5. A. Government regulation Some of our products are subject to government regulation in the countries in which they are used.For example, card readers that are used in the United States require certification of compliance with regulations of the Federal Communications Commission and those used in Europe require certification of compliance with regulations of the European Telecommunications Standards Institute regarding emission limits of radio frequency devices.In the United States, our GMS and retail petroleum products are subject to compliance with regulations of Underwriters Laboratories Inc., a public safety and testing certification organization, and in Europe to regulations of the European Union.Our products are currently in compliance with these regulations. Research and development We believe that our future success depends on our ability to maintain our technological leadership, enhance our existing products and develop new products and technologies.Accordingly, we intend to continue devoting substantial resources to research and development.We pay royalties to the Government of Israel at a rate of 3%-3.5% of sales of the products that the Government of Israel participated in financing through grants, up to the amounts granted, linked to the U.S. dollar with annual interest at LIBOR as of the date of the approval.The following table describes our research and development activities during each of the past five years: (Dollars in millions) Our expenditures net of grants from the OCS $ Our net expenditures as a percentage of annual revenues 15
